[Cite as State v. Donlow, 2021-Ohio-3019.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                         STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                      BRIAN DONLOW, JR.,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                        Case No. 20 MA 0049


                                   Criminal Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                    Case No. 19 CR 377A.

                                       BEFORE:
                  Carol Ann Robb, Gene Donofrio, Cheryl L. Waite, Judges.


                                                JUDGMENT:
                                                  Affirmed.


Atty. Paul J. Gains, Mahoning County Prosecutor, Atty. Ralph M. Rivera, Assistant Chief,
Criminal Division, Mahoning County Prosecutor’s Office, 21 West Boardman Street, 6th
Floor, Youngstown, Ohio 44503, for Plaintiff-Appellee and

Atty. Edward Czopur, DeGenova & Yarwood, Ltd., 42 North Phelps Street, Youngstown,
Ohio 44503 for Defendanrt-Appellant.
                                                                                        –2–


                                 Dated: August 30, 2021


Robb, J.

       {¶1}   Defendant-Appellant Brian Donlow Jr. appeals after being convicted by a
jury in the Mahoning County Common Pleas Court of murder with a firearm specification
and having a weapon while under disability. He raises issues with sufficiency of the
evidence, weight of the evidence, the admissibility of a detective’s testimony identifying
him from a surveillance video recorded at the scene of the shooting, the admissibility of
alleged hearsay where two detectives each testified about a different tip providing the
names of the suspects, and cumulative error regarding the two tips. For the following
reasons, Appellant’s convictions are affirmed.
                                  STATEMENT OF THE CASE
       {¶2}   On June 18, 2018, just after midnight, Brandon Wylie was shot multiple
times on the grounds of the Plazaview Apartments in Youngstown. His body rested face
up in the grass under a surveillance camera mounted on a pole. Two females told the
first-responding officer they were at their car when they saw two males with handguns,
heard the shots, and then saw the two males run toward the entrance of the apartment
complex at McGuffey Road. (Tr. 492).
       {¶3}   The police reviewed video from multiple cameras at the apartment complex.
The victim arrived at the street entrance to the apartment complex on foot at 11:52 p.m.
on the video which was approximately ten minutes behind real time. (Tr. 730). He walked
north on Plazaview Court. At the same time, a small gathering could be seen outside of
Building L. At 11:54, the victim turned into the parking lot of Building L. At the same time,
two males from the gathering approached the victim’s location in the parking lot. After
viewing video collected from multiple cameras, a detective identified Stephone Hopkins
as the one wearing a white shirt and dark shorts with a large logo covering much of the
left leg and identified Appellant as the one wearing a darker shirt (blue or gray). A female
remained near a car in front of the building, and a different male in a white shirt can be
seen with her.
       {¶4}   Within a minute, the victim walked back the way he came with Hopkins as
Appellant trailed behind them. As they turned the corner from the parking lot and walked


Case No. 20 MA 0049
                                                                                       –3–


south onto Plazaview Court, they passed close by the camera facing the office at 11:55
(from the time marks of 18 to 36 seconds).
       {¶5}   After they reached the playground area, the video from the pole camera
above the victim’s body (and east of the road) shows the person identified as Hopkins
enter the scene shooting at 11:55 (at the 48 second mark). He was facing the location of
the camera and walking south up the street while firing multiple times with his left hand
toward the side of the road where the victim’s body was found. (Tr. 736). The victim was
out of the camera viewing area (to the north of and under the camera’s range).
       {¶6}   As Hopkins stopped firing, the person identified as Appellant ran into the
frame toward Hopkins from the north. He had a black object in his hand. Appellant
approached the area where the victim’s body was found.            Hopkins walked toward
Appellant, and they then began walking south down the sidewalk together. After an
approaching car passed, they ran toward the complex exit, turned east at McGuffey Road
at 11:56, and ran along the front of the complex. (Tr. 738).
       {¶7}   Immediately after the first shot was captured on one camera, a different
camera showed the female in front of Building L flee into the apartment while two
individuals in white T-shirts in front of Building L ran the opposite direction from the
location of the shooting and cut north between Building L and another building. A different
camera with a back view of Building L showed these two individuals continuing to run in
the opposite direction as the individuals identified as Appellant and Hopkins. (Tr. 739-
740). At 11:58, these two individuals walked south past the office toward the playground.
A detective identified them as Lorice Moore and Chasmar Ford. Moore approached the
victim’s location under camera and turned away with both hands on his head as if in
distress. They walked up Plazaview Court and were picked up by a vehicle at midnight
before they reached McGuffey Road.
       {¶8}   The police found fourteen shell casings in two distinct areas on the roadway
of Plazaview Court. (Tr. 607); (St.Ex. 36). In the northern location, they found eight 9mm
shell casings, which testing showed were all fired from the same firearm. (Tr. 676). This
location was near where the victim’s .32 caliber revolver and cigarettes were found in the
roadway (north of the victim’s final resting place). In the southern location, more parallel




Case No. 20 MA 0049
                                                                                      –4–


to the victim’s body, they found six .45 caliber shell casings, which testing showed were
fired from the same firearm. (Tr. 677).
       {¶9}   The victim suffered nine gunshot wounds with the following entry points and
paths: (1) right clavicle, upper lung; (2) center chest, through the heart and fatal within
seconds; (3) lower right abdomen, from right to left; (4) abdomen, left to right and up,
lodging in fat by the colon; (5) skin of abdomen pierced by fragment without penetrating
into abdomen; (6) lower left abdomen, lethal wound hitting the largest vessel in the body
near the bowel; (7) back of thigh, lodging in the body after an upward path from right to
left; (8) right knee at a downward path, passing behind the kneecap; and (9) left inner
lower leg, passing straight through with no angle. (Tr. 530-545). There was bruising at
the exit wound of the shot through the heart, which can occur when a victim’s body is
pressed against a hard object, such as the ground. (Tr. 532-533). The two slugs,
recovered from the abdomen and thigh, were more likely 9mm (than .45 caliber) bullets.
(Tr. 680).
       {¶10} The police recovered the victim’s .32 caliber revolver which contained three
live .32 caliber rounds, which were in position to be fired next, and no empty casings in
the other three spots in the chamber, indicating the victim fired no shots (as a revolver
does not eject its casings). (Tr. 623, 654, 869). Also, testing showed none of the
recovered casings or slugs were fired by the revolver. (Tr. 679).
       {¶11} The victim’s wallet and phone were found in his pocket, and he had blister
packs of Tramadol (an opioid) in his sock. (Tr. 620, 626-627). The victim’s phone showed
he communicated with Lorice Moore a few times that evening. There were phone calls,
and then, at 11:27 p.m., the victim texted, “Tell dude I had to go somewhere.” (Tr. 707,
784, 801).
       {¶12} On May 16, 2019, Appellant was indicted for aggravated murder (prior
calculation and design), an alternative count of murder (purposely causing the death), a
firearm specification, and having a weapon while under disability. Co-defendant Stephon
Hopkins was similarly charged. The case was jointly tried to a jury.
       {¶13} The victim’s father testified the victim helped him move an appliance from a
relative’s house on June 18, 2018 and they did not get home until nearly 11:00 p.m. The




Case No. 20 MA 0049
                                                                                        –5–


Plazaview apartment complex was a quarter of a mile from their house. The victim’s
father did not know the defendants. (Tr. 416-422).
       {¶14} Witness A testified she was spending time outside of the apartment of her
female friend on June 18, 2018. Another female friend, Witness B, was there as well.
Witness A named the four males who arrived later:           Lorice Moore, Chasmar Ford,
Stephon Hopkins, and Appellant Brian Donlow. (Tr. 452). Witness A said she took orders
from each person for drinks and snacks and drove to a convenience store, bringing
Witness B with her. (Tr. 454). She identified Appellant and Hopkins at trial and said they
were at the gathering when she left just minutes before the shooting. (Tr. 457). The
victim had not arrived when she left. (Tr. 456).
       {¶15} Approximately ten minutes later, while driving back from the store, Witness
A picked up Moore and Ford on McGuffey Road in front of the apartment complex and
dropped them off a few blocks away near the housing development of Victory Estates.
(Tr. 455-456, 462-463). She called the police the next day to report who was at the
gathering in front of Building L, but she did not specifically provide the names Hopkins
and Donlow. (Tr. 821-822). She was a friend of Moore and Ford and knew Hopkins as
Chip. (Tr. 460, 474). She did not know Appellant’s name until she heard it on the news.
(Tr. 466).
       {¶16} Witness B confirmed the gathering outside of the friend’s apartment at
Building L of Plazaview Apartments where four males were present:             Moore, Ford,
Hopkins, and one other male. She had attended school with Moore and Ford and was
pregnant with Moore’s child at the time. (Tr. 439-440, 862). Hopkins was wearing a white
T-shirt and had “a little afro.” (Tr. 432). She said she did not see the fourth person’s face
but said he arrived with the other males who knew him. (Tr. 426-427).
       {¶17} Witness B said while she was at the store with Witness A, the female friend
they were visiting called and said not to come back to the apartment complex. (Tr. 428).
Witness B confirmed they collected Moore and Ford at the corner of McGuffey Road and
Plazaview Court and dropped them off at the corner by Victory Estates; she testified they
told her somebody had been killed. (Tr. 429).
       {¶18} Witness B denied naming Brian Donlow to the detective but acknowledged
identifying him from a photograph. (Tr. 431). On cross-examination, she said she told



Case No. 20 MA 0049
                                                                                     –6–


the detective she did not see Brian Donlow at the gathering, but she also said she looked
at pictures of “multiple Brian Donlows” as there were multiple brothers with the name
Brian Donlow. (Tr. 447-448). She then said she did not recall identifying a photograph
of Brian Donlow and responded in the negative when asked if she saw Brian Donlow at
the gathering. (Tr. 448).
       {¶19} Detective Zubal testified about viewing photographs posted by Hopkins on
Facebook. He said Hopkins was wearing Nike shorts which matched those worn by the
shooter in the video. (Tr. 757).
       {¶20} Detective Bobovnyik said the shooter was wearing a white T-shirt and
shorts with an unusual look, matching those worn by Hopkins in his Facebook post. (Tr.
815, 828). He said Hopkins appeared to be left-handed just like the shooter in the white
T-shirt. (Tr. 829). He observed Appellant and Hopkins had similar characteristics with
the individuals in the surveillance video from the scene of the shooting, while Moore and
Ford did not. (Tr. 827). He said Witness B identified Appellant as being present at the
party. (Tr. 825-826).
       {¶21} Detective Lambert was not assigned to the case but watched the
surveillance video. He testified he was familiar with the four males reported to be at the
gathering before the victim arrived. (Tr. 785-796). He identified Hopkins as the person
in the white T-shirt seen firing a gun. (Tr. 795-796). He identified Appellant as the
individual who followed behind the victim in one video and who approached the body after
Hopkins stopped shooting as captured in the video from the camera above the body. (Tr.
797). Detective Lambert said Moore and Ford did not look like the two suspects; Moore
is muscular, lean, and older, and Ford is shorter, stockier, and darker with sideburns and
a beard. (Tr. 796-799). Photographs of the four men were introduced. (Tr. 805-806,
874-875).
       {¶22} The sister of Hopkins testified as an alibi witness. She said Hopkins was at
home with her on the night of the shooting and did not leave their home, stating she was
awake until 3:00 a.m. (Tr. 912, 918). She added that Appellant, who was a family
member, was present at her house as well. (Tr. 912, 931).
       {¶23} Appellant’s sister also testified as an alibi witness. She said Appellant was
at her apartment watching television with her on the night of the shooting. She said she



Case No. 20 MA 0049
                                                                                        –7–


went to bed before midnight but woke up to check the windows at 12:30, and Appellant
was still asleep on her couch. (Tr. 949-954).
       {¶24} The jury found Appellant and Hopkins not guilty of aggravated murder but
guilty of murder with a firearm specification. The court found each defendant guilty of
having a weapon while under disability; they both waived a jury on this offense. The court
sentenced Appellant to fifteen years to life for murder plus three years for the firearm
specification and a consecutive three-year sentence for the offense of having a weapon
while under disability, for a total sentence of twenty-one years to life in prison. Appellant
filed a timely notice of appeal from the April 22, 2020 sentencing entry.
                           A/E 1: SUFFICIENCY OF THE EVIDENCE
       {¶25} Appellant’s first assignment of error contends:
       “Appellant’s convictions were based on insufficient evidence as the state did not
produce any evidence that Appellant ever held and/or fired a gun, and/or that he was in
any way complicit with the murder of Brandon Wylie.”
       {¶26} Whether the evidence is legally sufficient to sustain a conviction is a
question of law dealing with adequacy. State v. Thompkins, 78 Ohio St.3d 380, 386, 678
N.E.2d 541 (1997). In reviewing the sufficiency of the evidence, the court views the
evidence in the light most favorable to the prosecution to ascertain whether any rational
juror could have found the elements of the offense proven beyond a reasonable doubt.
State v. Goff, 82 Ohio St.3d 123, 138, 694 N.E.2d 916 (1998). The rational inferences to
be drawn from the evidence are also evaluated in the light most favorable to the state.
See State v. Filiaggi, 86 Ohio St.3d 230, 247, 714 N.E.2d 867 (1999). For a sufficiency
review, the question is merely whether “any” rational juror could have found the contested
element satisfied beyond a reasonable doubt. State v. Getsy, 84 Ohio St.3d 180, 193,
702 N.E.2d 866 (1998), quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781,
61 L.Ed.2d 560 (1979).
       {¶27} An evaluation of witness credibility is not involved in a sufficiency review as
the question is whether the evidence is sufficient if it is believed. State v. Yarbrough, 95
Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 79, 82; State v. Murphy, 91 Ohio
St.3d 516, 543, 747 N.E.2d 765 (2001). In other words, sufficiency involves the state's
burden of production rather than its burden of persuasion. Thompkins, 78 Ohio St.3d at



Case No. 20 MA 0049
                                                                                       –8–


390 (Cook, J., concurring).     If the court finds insufficient evidence supported the
conviction, then a retrial is barred. State v. Brewer, 121 Ohio St.3d 202, 2009-Ohio-593,
903 N.E.2d 284, ¶ 16-20. Yet, even evidence erroneously admitted by the trial court can
be considered in the sufficiency evaluation because the remedy for the erroneous
admission of prejudicial evidence is a new trial. See id.
       {¶28} Appellant was convicted of murder, which has the elements of purposely
causing the victim’s death. R.C. 2903.02(A). “A person acts purposely when it is the
person's specific intention to cause a certain result, or, when the gist of the offense is a
prohibition against conduct of a certain nature, regardless of what the offender intends to
accomplish thereby, it is his specific intention to engage in conduct of that nature.” R.C.
2901.22(A).
       {¶29} The specific intent to cause death “may be presumed where the natural and
probable consequence of the wrongful act done is to produce death.” In re A.J.S., 120
Ohio St.3d 185, 2008-Ohio-5307, 897 N.E.2d 629, ¶ 53. “The intent of an accused person
dwells in his mind. Not being ascertainable by the exercise of any or all of the senses, it
can never be proved by the direct testimony of a third person, and it need not be.” In re
Washington, 81 Ohio St.3d 337, 340, 691 N.E.2d 285 (1998) (aider and abettor’s purpose
to kill can be inferred where felony participants had common design and he knew
dangerous weapon would be employed or knew the manner of accomplishment was
reasonably likely to produce death).
       {¶30} A person who is complicit can be prosecuted and punished as if he were a
principal offender, even if the charge is stated in terms of the principal offense. R.C.
2923.03(F). A person is complicit if, acting with the kind of culpability required for the
commission of an offense, he aids or abets another in committing the offense. R.C.
2923.03(A)(2) (with other options including soliciting or procuring another to commit the
offense). Aiding and abetting exists where the evidence shows “that the defendant
supported, assisted, encouraged, cooperated with, advised, or incited the principal in the
commission of the crime, and that the defendant shared the criminal intent of the principal.
Such intent may be inferred from the circumstances surrounding the crime.” State v.
Johnson, 93 Ohio St.3d 240, 245, 754 N.E.2d 796 (2001) (finding the appellate court’s
reversal misapplied the principal that mere presence is not enough, which is meant to



Case No. 20 MA 0049
                                                                                         –9–


protect bystanders). See also State v. Treesh, 90 Ohio St.3d 460, 485, 739 N.E.2d 749
(2001) (the surrounding facts and circumstances are the traditional indicators of a
defendant’s intent and can be used to demonstrate whether the defendant shared the
intent of the principal).
       {¶31} Appellant believes the state’s complicity theory and prior calculation and
design theory were inextricably intertwined as the state theorized the suspects escorted
the victim from the gathering with a joint plan to kill him. Appellant claims when this theory
was defeated by the jury’s not guilty verdict on aggravated murder, the complicity theory
fell apart. He contends the state failed to show he performed an act of aiding and abetting
when the spur of the moment shooting occurred, insisting no evidence shows there was
more than one shooter. He emphasizes only one suspect can be seen shooting in the
video and this individual was identified as Hopkins. He argues a person seen on video
walking into the scene after the shooting is not complicit by his mere presence. As he
claims there was no evidence he had a firearm, he also contests his conviction for having
a weapon while under disability.
       {¶32} However, the state presented evidence from which some rational juror could
find Hopkins was not the only shooter and Appellant was the other shooter. The four
males at the gathering before the victim arrived were identified.                  From the
communications between one of the males (Moore) and the victim, it could be gleaned
they were expecting the victim’s arrival. From the content of a text, it seemed an individual
the victim did not know well was becoming impatient. The victim and Moore knew each
other as they spoke on the phone and texted, and Hopkins was a friend of the victim on
Facebook.
       {¶33} The video showed the victim leaving the vicinity of the gathering with
individuals identified as Hopkins and Appellant. Appellant and Hopkins were related. As
they walked around a corner, Hopkins led the way while Appellant followed behind the
victim. Within seconds, a person identified as Hopkins can be seen on another video
firing a gun towards the victim’s position. A person identified as Appellant can be seen
approaching the position of Hopkins as he finished shooting as if they were part of a
trusting team and then approaching the area of the victim’s body (at which point the video
does not show what he was doing as the victim was beneath the camera). Appellant and



Case No. 20 MA 0049
                                                                                     – 10 –


Hopkins then fled the scene on foot together. “Participation in criminal intent may be
inferred from presence, companionship and conduct before and after the offense is
committed.” Johnson, 93 Ohio St.3d at 245.
       {¶34} Furthermore, there was strong evidence of two shooters. The evidence
indicated the victim fired no shots: his double action .32 caliber revolver had three live
rounds in the firing position, contained no fired shell casings in the chambers, and did not
eject fired casings (unlike a semi-automatic firearm which does eject the casings). Also,
the casings at the scene were of a different caliber than the victim’s revolver, and they
were not near his body. As the state emphasized, the fired shell casings were found in
two distinct areas. Notably, each collection of casings was associated with a different
caliber of bullet. There was testimony a firearm ejecting these casings would typically
eject to the right (even for a left-handed shooter).
       {¶35} Appellant claims the two clusters of different caliber casings did not indicate
two shooters because the state did not specifically ask the ballistic expert whether the
9mm casings could have been fired from the same firearm as the .45 caliber casings.
However, this conclusion can be understood from the expert’s testimony.
       {¶36} The expert said he could match casings to each other and could determine
if casings were fired from the same firearm or different firearms. (Tr. 667, 669-670). He
also said he did a side-by-side microscopic comparison of all of the shell casings. (Tr.
676, 688). The expert concluded the eight 9mm shell casings were all fired from the same
weapon. (Tr. 676). He separately concluded the six .45 caliber shell casings were all
fired from the same weapon. (Tr. 677). He said they were not fired from the revolver,
noting they were different in caliber. (Tr. 679).
       {¶37} The expert also found the markings on the 9mm casings were “very
course/parallel” and the “course breach face marks” consistent with marks left on a casing
when fired through a gun manufactured by Hi-Point; although other guns were not
excluded, this was the most likely type of gun to have fired the 9mm casings. (Tr. 676,
678, 689). In contrast, he was unable to name a potential brand of gun which fired the
.45 caliber casings as the markings (which matched each other) were “pretty general.”
(Tr. 689).




Case No. 20 MA 0049
                                                                                                   – 11 –


        {¶38} In noting the two slugs recovered from the victim’s body were not fired from
the .32 revolver and were more likely to be 9mm than .45 caliber, the expert explained a
9mm was an intermediate caliber bullet. (Tr. 680, 684). He said a .45 caliber is “a much
bigger bullet” as the diameter is larger than that of a 9mm bullet. (Tr. 694).
        {¶39} The totality of the expert’s testimony indicated two different firearms were
used to produce the two collections of different caliber casings at the scene.                       We
additionally emphasize the location of Hopkins on the shooting video was consistent with
where the .45 caliber casings were found. And, the location of the 9mm casings (north
of the .45 caliber casings) was consistent with Appellant’s position trailing behind Hopkins
and the victim as they walked south and consistent with Appellant’s direction of entry into
the frame of the shooting video.
        {¶40} The numerous gunshot wounds suffered by the victim and the diverse
trajectories are also relevant to the totality of the circumstances existing in this case. The
victim suffered nine wounds from upper chest to ankle. Some traveled from right to left.
The slug which lodged in fat by the colon entered from the front of the body and traveled
from left to right and up. (Tr. 538-539). The other slug lodged in the victim’s body entered
from the back of the victim’s thigh from right to left and up. (Tr. 542).
        {¶41} Appellant emphasizes the forensic pathologist’s inability to opine whether
the different trajectories suggested more than one shooter. She noted the condition of
the gunshot wounds could depend on the location of the shooter’s position and whether
the individuals were moving. (Tr. 552). Still, she did not rule out the significance of the
different trajectories. Moreover, her testimony did not evaluate the features of the scene,
the different collections of casings, and the position of Hopkins when seen firing on the
video.1
        {¶42} The state’s case was not based solely on Appellant’s presence at the scene.
The not guilty verdict of aggravated murder was not inconsistent with the theory of
Appellant purposely participating or aiding in the victim’s death. Circumstantial evidence
inherently possesses the same probative value as direct evidence. State v. Treesh, 90


1The state also suggested Appellant fired a bullet into the victim’s heart when he approached the body off
camera due to the forensic pathologist’s testimony about the heart shot leaving an exit wound bruise often
seen when a victim is pressed against a hard surface such as the ground. Appellant points out there was
no shell casing found by the body.


Case No. 20 MA 0049
                                                                                        – 12 –


Ohio St.3d 460, 485, 739 N.E.2d 749 (2001); State v. Jenks, 61 Ohio St.3d 259, 273, 574
N.E.2d 492 (1991) (overturning the rule that circumstantial evidence must be
irreconcilable with any reasonable theory of innocence). See also State v. Franklin, 62
Ohio St.3d 118, 124, 580 N.E.2d 1 (1991) (“A conviction can be sustained based on
circumstantial evidence alone.”).
       {¶43} Viewing all of the evidence and rational inferences in the light most
favorable to the prosecution, some rational juror could find Appellant fired shots at the
victim with purpose to cause his death and the shots he fired either were the cause of
death or aided and abetted Hopkins whose shot caused the victim’s death. There was
sufficient evidence to find Appellant guilty of murder and having a weapon while under
disability. Accordingly, Appellant’s sufficiency argument is overruled.
                              A/E 2: WEIGHT OF THE EVIDENCE
       {¶44} Appellant’s second assignment of error alleges:
       “Appellant’s convictions were against the manifest weight of the evidence as the
state did not produce any evidence that Appellant ever held and/or fired a gun, and/or
that he was in any way complicit with the murder of Brandon Wylie.”
       {¶45} Weight of the evidence concerns “the inclination of the greater amount of
credible evidence, offered in a trial, to support one side of the issue rather than the other.”
Thompkins, 78 Ohio St.3d at 387. Although the effect of the evidence in inducing belief
is evaluated, weight of the evidence is not a question of mathematics. Id. A weight of
the evidence review considers whether the state met its burden of persuasion (as
opposed to the burden of production involved in a sufficiency review). See id. at 390
(Cook, J., concurring).
       {¶46} When a defendant claims the conviction is contrary to the manifest weight
of the evidence, the appellate court is to review the entire record, weigh the evidence and
all reasonable inferences, consider the credibility of witnesses, and determine whether,
in resolving conflicts in the evidence, the trier of fact clearly lost its way and created such
a manifest miscarriage of justice that the conviction must be reversed and a new trial
ordered. State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 220,
citing Thompkins, 78 Ohio St.3d at 387. “[T]he weight to be given the evidence and the
credibility of the witnesses are primarily for the trier of the facts.” State v. Hunter, 131



Case No. 20 MA 0049
                                                                                       – 13 –


Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 118, quoting State v. DeHass, 10
Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraph one of the syllabus. The trier of fact
occupies the best position from which to weigh the evidence and judge the witnesses’
credibility by observing their gestures, voice inflections, and demeanor. Seasons Coal
Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984).
       {¶47} Although only two of the three appellate judges on the panel must vote to
reverse a conviction on the grounds of sufficiency of the evidence, the situation is different
when a defendant asks for reversal of a jury verdict on weight of the evidence grounds.
Where a case was tried by a jury, only a unanimous appellate court can reverse on
manifest weight of the evidence grounds. Thompkins, 78 Ohio St.3d at 389, citing Ohio
Constitution, Article IV, Section 3(B)(3). The power of the court of appeals to sit as the
“thirteenth juror” is limited in order to preserve the jury's primary function of weighing the
evidence. Id.
       {¶48} Appellant’s brief incorporates his sufficiency arguments into his weight of
the evidence argument. We additionally note the statement of facts in Appellant’s brief
points out Witness A never met Appellant until the gathering on the night of the shooting
and admitted she did not know Appellant’s name until she saw it on the news. (Tr. 466,
473). Appellant also states Witness B’s testimony did not confirm his presence at the
gathering. He points out these witnesses were not present at the apartment complex at
the time of the shooting, emphasizing they picked up Moore and Ford at the outskirts of
the apartment complex after the shooting.
       {¶49} The credibility of the witnesses presented by the state and the defense were
questions for the jury. Witness B identified Appellant as being present but then at trial
named only Moore, Ford, and Hopkins as present and claimed she did not see the fourth
person’s face. She seemed uncooperative with wavering answers. Witness A said
Appellant was at the gathering and identified him. She took orders for drinks and snacks
from this group minutes before the shooting. From the written record, she appears to be
a credible witness.
       {¶50} Although these witnesses retrieved Moore and Ford from the street near the
street entrance to the apartment complex, this was four minutes after the shooters fled
the scene of the shooting. This was portrayed in the video and confirmed by a detective



Case No. 20 MA 0049
                                                                                       – 14 –


who explained the two individuals running behind Building L were not the two at the scene
of the shooting. Another detective further clarified, based on his familiarity with the four
males, how Moore and Ford were distinguishable from Hopkins and Appellant on the
video. Clearly, the two people leaving the apartment complex four minutes after the
shooting (who were identified as Moore and Ford) were distinct from the individual seen
shooting on video and the person with him. The latter two fled from the location of the
body together immediately after the shooting and were identified as Hopkins and
Appellant.
       {¶51} Whether Detective Lambert was as familiar with Appellant as he claimed
was a matter related to his credibility. See State v. Reading, 5th Dist. Licking No. 07-CA-
83, 2008-Ohio-2748, ¶ 26 (where the witness identified the defendant as the suspect on
the video, the court pointed out the jury had the opportunity to view the surveillance video
as well as assess the credibility of the witness). This court viewed the videos which were
played for the jury; the jury could use the video and its portrayal of the person identified
as Appellant in ascertaining the weight to assign the detective’s opinions.              The
admissibility of his opinion is further discussed in the next assignment of error.
       {¶52} Appellant’s brief also emphasizes the lack of DNA evidence connecting him
to the shooting, suggesting the forensic scientist excluded him as the source of the DNA
evidence recovered from the 9mm cartridges. However, this interpretation appears to be
the result of reading only certain overly broad or confused follow-up questions. (Tr. 582,
595). When speaking of excluding Appellant, the forensic scientist was clearly speaking
of being able to exclude him as the contributor to the major profile because this profile
belonged to a female. The forensic scientist initially explained: “The swab from the eight
9mm cartridge casings was a mixture, the major profiles from an unknown female, and
there's additional data present in this sample that does contain a male. However, it's not
of sufficient quality for comparison to anybody. So, in essence, Brandon Wylie and Brian
Donlow Jr. are excluded as being the major contributor to the sample.” (Emphasis
added.) She additionally specified, “I can tell that there's a male in the sample, but it's so
low that I can't make any interpretations to it.” (Tr. 581).
       {¶53} On cross-examination, she was asked if she excluded the victim from the
9mm casings at which point she specified: “He's excluded from the data that I can



Case No. 20 MA 0049
                                                                                     – 15 –


interpret, which belongs to an unknown female.” She was then asked, “And the same
thing was true for Mr. Donlow; you had a DNA sample card from him which also excluded
him, correct?” The forensic scientist responded, “Yes, from the data that I can interpret.”
(Emphasis added.) (Tr. 595). Clearly, the forensic scientist did not exclude Appellant
from contributing to the minor (male) profile found on the 9mm casings.
       {¶54} Notably, the forensic scientist was asked if she expected to find quality DNA
evidence on a casing that had been fired through a gun, and she replied: “Oftentimes
we do not, or the amount is so low that we can't really make an interpretation of the data.
It's not common that we would get a great DNA profile from cartridge casings.” (Tr. 578).
Similarly, the DNA found on the .45 caliber casings was not suitable for comparison. (Tr.
581-582).
       {¶55} Our review of the entire record does not indicate this is the exceptional case
in which the evidence weighs heavily against the conviction and requires the exercise of
our limited “thirteenth juror” discretion to grant a new trial. See Lang, 129 Ohio St.3d 512
at ¶ 220. The evidence and inferences relied upon by the jury were not unbelievable,
including the items discussed here and in the sufficiency assignment of error. Contrary
to Appellant’s allegations, the state presented more evidence than presence and flight to
incriminate him in the murder. “When more than one competing interpretation of the
evidence is available and the one chosen by the jury is not unbelievable, we do not
choose which theory we believe is more credible and impose our view over that of the
jury.” State v. Baker, 7th Dist. Mahoning No. 19 MA 0080, 2020-Ohio-7023, ¶ 148, citing
State v. Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125 (7th Dist.1999). In accordance,
this assignment of error is overruled.
                                    A/E 3: IDENTIFICATION
       {¶56} Appellant’s third assignment of error contends:
       “Appellant was denied his right to a fair trial, pursuant to both the United States
and Ohio Constitutions, when the trial court allowed the state’s witness to identify him
based on his walk.”
       {¶57} As Appellant acknowledges:        “Testimony in the form of an opinion or
inference otherwise admissible is not objectionable solely because it embraces an
ultimate issue to be decided by the trier of fact.” Evid.R. 704. Appellant emphasizes the



Case No. 20 MA 0049
                                                                                       – 16 –


“otherwise admissible” portion of the rule. He then points to the rule stating a lay witness’s
testimony “in the form of opinions or inferences is limited to those opinions or inferences
which are (1) rationally based on the perception of the witness and (2) helpful to a clear
understanding of the witness' testimony or the determination of a fact in issue.” Evid.R.
701.
       {¶58} The rule was enacted because “the practical possibility of distinguishing
between fact and opinion proved to be elusive, if not impossible to draw * * *.” State v.
McKee, 91 Ohio St.3d 292, 296, 744 N.E.2d 737 (2001) (noting a witness could previously
only testify to facts, not opinions). The rule has been applied to testimony about “identity
of a person” and “a person's health, age, or appearance.” Id. (and also allows a non-
expert to present a lay opinion about a collection of facts even if it is grounded in
experience or specialized knowledge).
       {¶59} Detective Lambert’s testimony identified Hopkins as the person leading the
victim and then firing a gun at the victim in the video. And, he identified Appellant as the
person following the victim and then entering the scene immediately after the shots were
fired. Appellant suggests the state did not elicit a sufficient foundation to allow the
detective to present his identification opinion. Appellant claims the detective did not
indicate his opinion was rationally based on his past perceptions and familiarity with
Appellant as he failed to specify identifying characteristics of Appellant’s walk or estimate
how much time he spent with Appellant.
       {¶60} Appellant claims the detective purported to identify him based on only his
walk and says this case is distinguishable from cases where a witness can explain why a
defendant’s walk was distinctive, such as a limp. He also attempts to distinguish a case
where the Tenth District upheld the trial court’s decision to admit the identification by the
defendant’s probation officer (who watched from a “less than good quality” video and said
she knew the defendant for years and considered the facial features and build of the
suspect in the video) and by the detective assigned to the case (who said he recognized
the defendant as the suspect in the video due to his walk, gestures, build, and hairline).
See State v. Bond, 10th Dist. Franklin No. 11AP-403, 2011-Ohio-6828, ¶ 6, 8-9, 13, 17-
18 (where the detective only met the defendant during an interview after the probation
officer identified the defendant in the video).



Case No. 20 MA 0049
                                                                                      – 17 –


       {¶61} The trial court cited a case where: a video showed the suspect arriving at
and leaving the scene of a robbery; the details of the suspect’s face were blurry; and the
detective was permitted to provide a lay opinion identifying the defendant as the suspect
after stating he had had opportunities to personally observe the defendant’s appearance,
gait, and posture over a period of two years. The Second District found no error under
Evid.R. 701 and concluded “the jury could have reasonably determined for itself whether
[the detective’s] identification of Coots as the perpetrator was reasonable under the
circumstances.” State v. Coots, 2015-Ohio-126, 27 N.E.3d 47, ¶ 14, 17-19 (2d Dist.).
       {¶62} Here, the detective stated through the course of his years on the police
force, he has come into contact with various local individuals, including at public functions
and during hours of interviews. (Tr. 785). He said he was familiar with Appellant and
Hopkins and identified them from the stand. (Tr. 790). He said he previously spoke with
and watched each of them and answered in the affirmative when asked if he was “familiar
with the way these men carry themselves, the way they walk, things of that nature?” (Tr.
790-791).
       {¶63} As the video was played, the detective identified Hopkins as the person
seen shooting in the video and said he recognized him from his hairstyle, the way he
walked, and his clothing (the shorts were elsewhere said to have an unusual logo
matching the ones worn by Hopkins in a Facebook post). (Tr. 793, 795). The detective
then identified Appellant as the individual with the shooter in the video. (Tr. 794, 796).
He answered affirmatively when asked if his identifications were consistent with “the way
they carry themselves” and “the way they walk.” (Tr. 794-795). The detective also pointed
out the males he was identifying “all” had different body builds. (Tr. 798).
       {¶64} He was also familiar with Lorice Moore and Chasmar Ford and identified
photographs of these men. (Tr. 786-788, 805-806). When asked if there was “any way”
either of the suspects in the video could be Moore or Ford, the detective said: “No. That's
Stephon Hopkins firing the gun, and that's Brian Donlow coming up after entering the
path.” (Tr. 796-797). He then identified Moore from a separate camera’s video, noting
he has spent “a lot of time” with Moore and could tell it was him by his build, the way he
moved, and the shape of his face. (Tr. 797). He noted Moore was lean, muscular, and




Case No. 20 MA 0049
                                                                                      – 18 –


older and Ford was darker, shorter, and stockier than the other three males (and had “a
lot” of facial hair and sideburns at the time). (Tr. 798-799).
       {¶65} Before Detective Lambert testified, there was an off-the-record discussion
about his identification from the video. When they returned to the record, the court noted
the detective had prior interaction with the defendants due to alleged criminal violations.
To avoid issues with the defense claiming prejudice from an officer stating how he knew
the defendants, the court cautioned the state not to elicit statements from the detective
on his knowledge of the defendants due to their prior criminal activities. (Tr. 749-750,
752). The court noted the defense may also have to exercise caution in questioning the
detective’s familiarity with the defendants to avoid opening a door for the state to question
him further on specifics. (Tr. 750).
       {¶66} Defense counsel said he was objecting because Evid.R. 701 required the
detective to establish a foundation for his knowledge by testifying on his familiarity with
the defendants but the detective could not delve into the basis for the knowledge without
prejudicing the defense. (Tr. 751). The court opined Evid.R. 701 only requires enough
of a foundation to show the witness can adequately identify someone because of prior
contact. The court also stated the remaining concern goes to the weight of the evidence
and the jury can view the video to ascertain “how well he can then identify them on the
video * * *.” (Tr. 752-753).
       {¶67} It appears the defense objection involved an attempted strategy: to prohibit
the state from eliciting the detective’s knowledge of Appellant due to the implications of
Appellant’s prior involvement with the detective and to then claim the defense’s success
on this ruling meant the state could not satisfy the foundation under Evid.R. 701 thereby
precluding all testimony from the detective identifying Appellant. We note there was no
objection during the detective’s testimony.      Regardless, even accepting as a timely
objection the pre-testimony discussion (which occurred at a break during a different
detective’s testimony), the argument fails.
       {¶68} “We must review the trial court's decision whether to admit evidence under
Evid.R. 701 according to an abuse-of-discretion standard, which has been defined as
connoting ‘more than an error of law or of judgment; it implies an unreasonable, arbitrary
or unconscionable attitude on the part of the court’. City of Urbana ex rel. Newlin v.



Case No. 20 MA 0049
                                                                                         – 19 –


Downing, 43 Ohio St.3d 109, 113, 539 N.E.2d 140 (1989). In reviewing for an abuse of
discretion, a trial court’s “decision is unreasonable if there is no sound reasoning process
that would support that decision. It is not enough that the reviewing court, were it deciding
the issue de novo” would have handled the issue differently. AAAA Enterprises, Inc. v.
River Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161, 553
N.E.2d 597 (1990).
       {¶69} The record demonstrates the detective could have gone into greater detail
for the jury about his various opportunities to study Appellant over a period of time;
however, the court prohibited the detective from doing so at the urging of the defense in
order to avoid telling the jury about the prior criminal investigations the detective
conducted as to Appellant. The court’s handling of the situation was not arbitrary or
unconscionable, and there was a sound reasoning process behind the decision. The
detective said he was familiar with Appellant, Hopkins, and other individuals from prior
interactions where he spoke to them and observed them. He said he recognized them
from their body build, walk, and the way they carried themselves. He spoke of hairstyles
and face shapes as to some of the males. And, he explained how Moore and Ford could
be distinguished from Appellant and Hopkins. The trial court could have reasonably
concluded the detective’s identification testimony was “(1) rationally based on the
perception of the witness and (2) helpful to a clear understanding of the witness' testimony
or the determination of a fact in issue.” Evid.R. 701. This court concludes the trial court
did not abuse its discretion in allowing the detective to express his opinion as to the
identity of the people in the surveillance video. This left the credibility of the detective for
the jury, as discussed in the prior assignment of error.
       {¶70} We also note the detective testified to his extensive experience in visually
identifying people from his encounters with them and then watching surveillance videos;
he was often sought out by other officers in this endeavor. (Tr. 777-779). Testimony
offered by a police officer is often considered lay testimony even though based on
experience or specialized knowledge where the officer is using a reasoning process
familiar in everyday life (as opposed to a reasoning process mastered by a specialist in
the field to provide an expert opinion). State v. Baker, 2020-Ohio-7023, 166 N.E.3d 601,
¶ 34-35 (7th Dist.) (detective testifying on cell phone location data based on map he



Case No. 20 MA 0049
                                                                                     – 20 –


generated), citing State v. Johnson, 7th Dist. Jefferson No. 13 JE 5, 2014-Ohio-1226, ¶
56 (allowing a police officer to testify as a lay witness or as an expert on gang tattoos)
and McKee, 91 Ohio St.3d at 297 (drug user can offer lay opinion identifying drugs based
on experience or specialized knowledge even though not an expert). This assignment of
error is overruled.
                  A/E 4 & 5: TIPS AS HEARSAY AND CUMULATIVE ERROR
       {¶71} Appellant’s fourth and fifth assignments of error, which both relate to the
same evidence, allege:
       “Appellant was denied his right to a fair trial, pursuant to both the United States
and Ohio Constitutions, when the trial court allowed the state to elicit hearsay testimony
identifying Appellant.”
       “The cumulative effect of the hearsay errors outlined in Assignment IV, above, if
not sufficient for reversal separately, denied Appellant of a fair trial and due process as
contemplated by both the Ohio and United States Constitutions.”
       {¶72} Detective Zubal testified about the surveillance video he was involved in
downloading and was then asked what else he did to assist Detective Bobovnyik in the
investigation. Over objection, he disclosed his receipt of an anonymous voicemail from
a female caller identifying Appellant and Hopkins as suspects. (Tr. 740-741). He then
explained his Facebook search. (Tr. 756-766).
       {¶73} Detective Bobovnyik testified over objection to obtaining the names of
Appellant and Hopkins as suspects from the victim’s family the day after the shooting.
(Tr. 823-824). He then explained he immediately entered the names in the state’s
database (OHLEG), printed photographs, and put them in his file. (Tr. 824-825). He
thereafter spoke of Witness B’s identification of Appellant as the fourth male who attended
the gathering before the shooting.
       {¶74} Appellant points out the court had already sustained an objection and
prohibited the victim’s father from testifying to the names of suspects he received and
provided to the police. (Tr. 421). Appellant argues it was inconsistent to allow the
detective to present the names after ruling the victim’s father could not. Assuming the
father was the family member the detective was referring to, Appellant also expresses
concern the tip was double hearsay. Yet, the trial court explained the rulings were not



Case No. 20 MA 0049
                                                                                          – 21 –


inconsistent as the court agreed with the state’s argument that the testimony by the
detectives was offered to show the next step in the investigation and not to prove the truth
of the matter asserted (unlike the proposed testimony by the victim’s father). (Tr. 746,
856-857). Appellant acknowledges the general law allowing a police officer to present,
as nonhearsay, information which caused the officer to engage in various investigation
steps.    However, Appellant emphasizes additional law which states the information
becomes hearsay if it connects the defendant to the crime on trial.
         {¶75} Appellant states the alleged error in admitting each of the two tips was not
harmless because identification was the key issue and the evidence of his identity was
not strong.    He also urges that even if each instance of inadmissible hearsay was
individually harmless, the two pieces of hearsay constituted cumulative error when
considered together. See State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-2577, 971
N.E.2d 865, ¶ 223 (under the cumulative error doctrine, a conviction can be reversed
when the cumulative effect of errors in a trial deprived a defendant of a fair trial even
though each instance of trial court error was not individually cause for reversal).
         {¶76} The state points out the detectives did not specify what was said by the
person who left the anonymous voicemail or what was said by the family member of the
victim. The state suggests the use of the word “suspect” in the detectives’ testimony was
not incriminating as it did not mean either speaker informed the police Appellant was a
perpetrator.
         {¶77} Hearsay is “a statement, other than one made by the declarant while
testifying at a trial or hearing, offered in evidence to prove the truth of the matter asserted.”
Evid.R. 801(C). If the statement was not offered to prove the truth of the matter asserted,
then it is not hearsay.
         {¶78} “It is well established that extrajudicial statements made by an out-of-court
declarant are properly admissible to explain the actions of a witness to whom the
statement was directed.” State v. Thomas, 61 Ohio St.2d 223, 232, 400 N.E.2d 401
(1980) (finding the officers’ testimony on their receipt of a tip about a gambling operation
in the town was not hearsay as it was offered to explain the subsequent investigative
activities of the witnesses and was not offered to prove the truth of the matter asserted).
Therefore, “[a] law-enforcement officer may testify about a declarant's out-of-court



Case No. 20 MA 0049
                                                                                     – 22 –


statement for the nonhearsay purpose of explaining the next investigative step.” State v.
Clinton, 153 Ohio St.3d 422, 2017-Ohio-9423, 108 N.E.3d 1, ¶ 136. See also State v.
Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880 N.E.2d 31, ¶ 117 (the detective’s testimony
stating the defendant became a suspect in the murder after the police received a tip was
nonhearsay).
       {¶79} However, “such testimony is not permitted if the statement in question
‘connect[s] the accused with the crime charged’.” Clinton, 153 Ohio St.3d 422 at ¶ 136,
quoting State v. Ricks, 136 Ohio St.3d 356, 2013-Ohio-3712, 995 N.E.2d 1181, ¶ 27
(although not criticizing the officer’s explanation as to why the officer obtained a
photograph of the defendant or the officer’s receipt of information implicating the co-
defendant). In Ricks, the Court ruled: “in order for testimony offered to explain police
conduct to be admissible as nonhearsay, the conduct to be explained should be relevant,
equivocal, and contemporaneous with the statements; the probative value of statements
must not be substantially outweighed by the danger of unfair prejudice; and the
statements cannot connect the accused with the crime charged.” Ricks, 136 Ohio St.3d
356 at ¶ 27 (after observing the confrontation clause does not cover nonhearsay).
       {¶80} The Clinton Court found the trial court should not have permitted an officer
to testify the rape victim identified the defendant as the suspect merely because it showed
his next investigative step. Id. at ¶ 135-137. The Court said the officer could have
explained how he pursued his investigation without linking the defendant to the rape. Id.
at ¶ 137, citing Ricks, 136 Ohio St.3d 356 at ¶ 51 (French, J., concurring in judgment only,
with two other justices agreeing: “It is usually possible to explain the course of an
investigation without relating historical aspects of the case, and in most cases, testimony
that the officer acted ‘upon information received,’ or words to that effect, will suffice”),
citing 2 McCormick, Evidence, Section 249, 193-195 (7th Ed.2013). Still, the Court found
the admission of the officer’s testimony about whom the rape victim named as a suspect
was harmless beyond a reasonable doubt. Clinton, 153 Ohio St.3d 422 at ¶ 138 (where
DNA evidence linked the defendant to the rape).
       {¶81} In another case, the Supreme Court found the trial court should not have
permitted an officer to testify she heard a missing person was present during a homicide,
which prompted her to engage in certain activities to locate the missing person. The



Case No. 20 MA 0049
                                                                                       – 23 –


Court said this violated the principle in Ricks because it went beyond the nonhearsay
purpose of explaining why the officer was trying to locate the missing person and
supported the state's theory that the defendant killed the missing person because he
witnessed the prior murder: “Viewed for its truth, [the officer’s] statement connected the
two deaths.” State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, 70 N.E.3d 508, ¶
188-189. However, the Court found the error was harmless beyond a reasonable doubt.
Id. at ¶ 190.
          {¶82} Here,   the   investigative   conduct   was   relevant,   equivocal,     and
contemporaneous with the statements, and the probative value of statements was not
substantially outweighed by the danger of unfair prejudice. The part of the statements
regarding Hopkins did not necessarily connect Appellant with the crime. The part of the
statements pointing the police toward Appellant vaguely connected Appellant with the
crime charged by disclosing two unknown people reported to the police that he was a
“suspect.” These statements were not much more detailed than a statement such as:
“upon information received, [I retrieved photographs of the defendant]” (language
suggested by three justices in Ricks and seemingly cited as acceptable by the Clinton
court).
          {¶83} Even if the trial court should have excluded the statements under Ricks as
they tended to connect Appellant to the crime charged, the errors were individually and
cumulatively harmless. A defendant does not have a constitutional right to an error-free
or perfect trial. State v. Hill, 75 Ohio St.3d 195, 212, 661 N.E.2d 1068 (1996), citing
United States v. Hasting, 461 U.S. 499, 508–509, 103 S.Ct. 1974, 76 L.Ed.2d 96 (1983).
“Any error, defect, irregularity, or variance which does not affect substantial rights shall
be disregarded.” Crim.R. 52(A). See also Evid.R. 103(A). “[E]vidence errors that are
prejudicial because they improperly affect the verdict will be excised from the record with
the remaining evidence weighed to see if there is evidence beyond a reasonable doubt
of the appellant's guilt * * *.” State v. Morris, 141 Ohio St.3d 399, 2014-Ohio-5052, 24
N.E.3d 1153, ¶ 33 (same harmless error test for constitutional and non-constitutional
error).
          {¶84} We refer to our Statement of the Case and the prior assignments of error
and offer a brief recap here. The testimony of Witness B identified the four males present



Case No. 20 MA 0049
                                                                                     – 24 –


at the gathering minutes before the shooting, including Appellant. A video showed two of
those males leaving with the victim. The view of the person identified as Appellant was
fairly clear on the video showing him following behind the victim. The detective identified
Appellant based on his familiarity with him.
       {¶85} The detective identified Hopkins as the person captured on video shooting
multiple rounds in victim’s direction while facing the camera (from the position where the
six .45 caliber casings were collected). The detective also identified the other two males
who were seen leaving the apartment complex separate from and after the shooter; he
confirmed they were not the two males who fled the scene of the shooting.
       {¶86} The suspect identified as Appellant ran into the shooting scene from the
general direction of the collection of the eight 9mm casings. The inference that Appellant
came from the location of the 9mm casings was also consistent with the video from the
other camera showing him trailing behind Hopkins and the victim. His approach to
Hopkins during the shooting and his manner suggested his complicity with the suspect
seen shooting on film. He also approached victim’s body with his back to the shooter and
then fled with the shooter.
       {¶87} We conclude the detective’s disclosure that an anonymous tip provided
Appellant’s name as a suspect was harmless beyond a reasonable doubt under the
totality of the circumstances. This court further concludes the other detective’s disclosure
that a member of the victim’s family provided Appellant’s name as a suspect was also
harmless beyond a reasonable doubt under the circumstances of this case.
       {¶88} Regarding Appellant’s claim of cumulative error as to the two disclosures
within this assignment of error, the disclosure about a family member of the victim naming
Appellant as a suspect would not have added to the effect of the earlier disclosure about
an anonymous tip naming Appellant as a suspect.            The prejudice level from one
detective’s disclosure to the other detective’s disclosure would not increase under the
circumstances herein. This assignment of error is overruled.
       {¶89} For the foregoing reasons, the trial court’s judgment is affirmed.


Donofrio, P J., concurs.

Waite, J., concurs.


Case No. 20 MA 0049
[Cite as State v. Donlow, 2021-Ohio-3019.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.



                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.